UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7325


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT DEMON TAYLOR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-01285-RBH-1; 4:16-cv-02906-RBH)


Submitted:   November 17, 2016            Decided:   November 22, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Demon Taylor, Appellant Pro Se.   Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert Demon Taylor seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2255 (2012) motion.             The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”               28 U.S.C. § 2253(c)(2)

(2012).   When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong.             Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.               Slack,

529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Taylor has not made the requisite showing.             Accordingly, we deny

a certificate of appealability and dismiss the appeal.

     Additionally,    we   construe       Taylor’s   notice   of   appeal   and

informal brief as an application to file a second or successive

§ 2255 motion.   United States v. Winestock, 340 F.3d 200, 208 (4th



                                      2
Cir. 2003).   In order to obtain authorization to file a successive

§ 2255 motion, a prisoner must assert claims based on either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing evidence
     that no reasonable factfinder would have found the
     movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court, that
     was previously unavailable.

28 U.S.C. § 2255(h).    Taylor’s claims do not satisfy either of

these   criteria.   Therefore,   we   deny   authorization   to   file   a

successive § 2255 motion.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                              DISMISSED




                                  3